Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on September 08, 2022 have been entered and considered. Claim 18 has been canceled. Claims 16 – 17 and 19 – 29 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Marzocchi as detailed in Office action dated June 08, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 17 and 19 -  29 are rejected under 35 U.S.C. 103 as being unpatentable over Marzocchi US 3,495,646 A (Marzocchi).

Considering claims 16, 17, 19  – 24 and 28, Marzocchi teaches a method for producing a bonded reinforcing textile cord element [Column 4, lines 16-68, figure 1], the bonded reinforcing textile cord element comprising:
a core consisting of a first strand comprising at least one monofilament [Column 3, lines 65-74; column 5, lines 5-44, figure 4] and a layer comprising at least two second strands, each second strand of the layer comprising at least one monofilament, each second strand of the layer being helically wound about the core [Column 3, line 74 to Column 4, line 4; column 5, lines 47-58, figure 4], in which method: the first strand of the core and the second strands of the layer are assembled so as to form an untreated reinforcing textile cord element [Column 3, line 65 to Column 4, line 48, figures 1, 4], the untreated reinforcing cord element or a pre-bonded reinforcing cord element is obtained, the untreated or pre-bonded reinforcing textile cord element is coated with an outer layer of at least one thermally cross-linkable adhesive composition [Column 4, lines 4-9 and 51-54, Column 6, lines 22-38, figure 1], the untreated or pre-bonded reinforcing textile cord element coated with the outer layer is treated so as to cross-link the adhesive composition in order to obtain the bonded reinforcing textile cord element [Column 4, lines 54-55, Column 6, lines 22-38, figure 1], in which method the steps of coating with and heat treatment of the outer layer of the untreated or pre-bonded reinforcing textile cord element are carried out for an elongation equal to 30% of the elongation at break of the untreated reinforcing textile cord element. Further, Marzocchi does not specifically recognize the increase of the tangent modulus of the bonded reinforcing textile cord element with respect to the tangent modulus of the untreated reinforcing textile cord element. However, this property is considered to be inherent to the product taught by Marzocchi, because it uses the same materials, and as set forth just above a similar process. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed property of tangent modulus would obviously have been present once the Marzocchi product is provided. 
	As to the new limitation in claim 16, previously in canceled claim 18, Marzocchi teaches that the coating and heat treatment of the outer layer of the untreated or pre-bonded reinforcing textile cord element are carried out for an elongation equal to 30% of the elongation at break of the untreated reinforcing textile cord element. The examiner notes that the standard pretension as defined by Applicant at [0049] is the force required to elongate the strand to 1 % elongation. 

Considering claims 25 and 26, Marzocchi teaches at [Col. 6, 2 – 8] that it will be appreciated that a wide variety of organic and/or synthetic yarns and strands may be employed to form the outer sheath in spiral disposition as represents a preferred embodiment. Thus, in place of nylon, there may be employed the polyester materials.

Considering claims 27 and 29, Marzocchi teaches a method for manufacturing a tire, and the tire thereof, comprising the steps of manufacturing a ply, during which the bonded reinforcing textile filamentary element is embedded in a composition [Col. 7, 53 – 58] ; and curing a green form of the tire comprising the ply so as to obtain the tire [Col. 8, 31 – 35]. 
Response to Arguments

Applicant's amendments and accompanying remarks filed on September 08, 2022 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Marzocchi as detailed in Office action dated June 08, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.  

Applicant’s arguments filed on June 08, 2022 have been carefully consider but they are found to be not persuasive for the following reasons.

Applicant traversal of the rejection over Marzocchi is on the basis that despite the Office Action’s explicit acknowledgment that Marzocchi fails to teach or suggest the method recited in claim 16, the Office Action contends that such features are inherent in Marzocchi and, citing /n re Fitzgerald (619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980)), the burden is upon the Applicant to prove otherwise. Respectfully, such reliance on the alleged inherent disclosure of Marzocchi is misplaced as is the reliance on Fitzgerald.

In response, the examiner submits that said argument is simply misplaced, because in last OA the examiner did not admit that the Marzocchi reference does not teach all the steps of the process in claim 16. Further, in said OA, the examiner admitted that Marzocchi did not recognize “a property of the product resulting from said process” i.e. “Marzocchi does not specifically recognize the increase of the tangent modulus of the bonded reinforcing textile cord element with respect to the tangent modulus of the untreated reinforcing textile cord element”. 
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786